Citation Nr: 1750252	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-30 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis status post open reduction and internal fixation (left knee osteoarthritis).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had qualifying service from August 1987 to November 1995.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his spouse testified at an April 2012 videoconference hearing before the undersigned Veterans Law Judge. 

In March 2014, the Board expanded the Veteran's knee claim to include all residuals from a gunshot wound and remanded for further development.  

In a December 2015 rating decision, the Agency of Original Jurisdiction (AOJ), in pertinent part, granted service connection for left lower extremity muscle injury, residuals of gunshot wound MG XIII with scar.  Because this rating decision addressed left knee residuals other than osteoarthritis, the Board recharacterized the left knee issue as reflected above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In March 2017, the Board remanded again for further development.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  The AOJ did not substantially comply.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

While additional delay is regrettable, the Board finds that another remand is required because the evidence currently of record is insufficient to decide the claim.  The Veteran generally contends that the manifestations of his left knee osteoarthritis are more severe than contemplated by the 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  The Board is obligated to consider all potentially applicable diagnostic codes, apply that which yields the highest rating, and decide whether any manifestations warrant a separate compensable rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Without further development, the Board is unable to fulfill these obligations. 

Arthritis due to trauma and substantiated by x-ray findings is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved; however, it is rated under DC 5003 in the absence of limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003.  As the Veteran's limitation of motion is extensively documented throughout the record, DC 5003 is inapplicable.  The knee and leg are rated under DC 5256 (ankylosis of the knee); DC 5257 (recurrent subluxation or lateral instability of the knee); DC 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint); DC 5259 (removal of semilunar cartilage, symptomatic); DC 5260 (limitation of flexion of the leg); DC 5261 (limitation of extension of the leg); 5262 (impairment of the tibia and fibula); and 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, DC 5256, DC 5257, DC 5258, DC 5259, DC 5260, DC 5261, DC 5262, DC 5263.  Further, functional loss (such as pain, weakness, and fatigability) must be assessed.  See 38 C.F.R. § 4.40.  

Adequate evaluations must, if possible note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways.  See Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59.  The joints involved "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See 38 C.F.R. § 4.59.  Without adequate evidence regarding the aforementioned, the Board is unable to determine whether an increase is warranted under the current DC (5260), whether the Veteran could be granted a higher rating under any other potentially applicable DC, or whether separate compensable ratings are warranted to encompass all pertinent manifestations.  

Although the Veteran was most recently afforded an April 2017 examination, it was grossly inconsistent with the rest of the Veteran's longitudinal record; as such, it is wholly inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Despite the Board's March 2017 directive to review the claims file before evaluating the severity of the disability, the April 2017 examiner conducted an in-person examination without review of the claims file or any pertinent information from collateral sources.  See Stegall, 11 Vet. App. at 271.  More importantly, and perhaps due to the lack of records review, the April 2017 examiner's evaluation failed to address pertinent manifestations that have been consistently reported and found throughout the longitudinal record, such as: atrophy; fracture; pain; weakness; pain, weakness, or incoordination significantly limiting functional ability; the symptomatic nature of the disability; and additional contributing factors of disability, such as swelling/effusions, atrophy, and disturbance of gait.  See private orthopedic records; July 2009 VA examination; January 2010 Statement by spouse; April 2010 examination by rehabilitation facility; May 2010 VA examination; November 2011 private examination by Dr. Miller; January 2012 addendum by Dr. Miller; June 2014 private examination by Dr. Miller; November 2015 VA examination; April 2017 VA examination; June 2017 Statement by representative.  

The Board acknowledges the representative's contention that Dr. Miller's evidence is adequate for rating purposes and sufficient to decide the issue; however, the Board finds that it lacks necessary information regarding the aforementioned, potentially applicable diagnostic codes and is not compliant with the Correia holding.  See November 2011 private examination by Dr. Miller; January 2012 addendum by Dr. Miller; June 2014 private examination by Dr. Miller; June 2017 Statement by representative; 38 C.F.R. § 4.71a, DC 5256, DC 5257, DC 5258, DC 5259, DC 5260, DC 5261, DC 5262, DC 5263; Barr, 21 Vet. App. at 307; Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59.  Importantly, Dr. Miller's examination did not test the left knee: for pain on passive range of motion; in nonweight-bearing, or with the range of the right knee.  See June 2014 private examination by Dr. Miller.  Further, despite prior evidence of lateral instability (see January 2010 treatment record by Dr. Gunderson, indicating anterolateral rotary instability), Dr. Miller's June 2014 examination did not test for joint stability or patellar subluxation/dislocation (although he later indicated that x-ray evidence did not indicate patellar subluxation).  Additionally, although Dr. Miller's November 2011 evaluation indicated a meniscus (semilunar cartilage) tear with frequent episodes of joint pain and effusion, Dr. Miller did not indicate frequent episodes of locking (despite May 2010 VA examination reports of locking).  Even if locking were medically indicated, the Board remains unclear whether the Veteran's meniscal tear is medically equivalent to a dislocation of semilunar cartilage, as specified by the diagnostic criteria.  See 38 C.F.R. § 4.71a, DC 5258.  Finally, although Dr. Miller's June 2014 examination assessed additional range of motion limitation following repetitive use testing, he did not specify the additional functional loss in degrees.  The aforementioned reasons are among those supporting the Board's finding that Dr. Miller's evidence is also inadequate for rating purposes and insufficient to decide the claim.  As such, further development is warranted.

Accordingly, the case is REMANDED for the following action:

(1)  Seek any relevant, outstanding VA or private treatment records, as authorized by the Veteran.

(2)  Schedule the Veteran for an examination to assess the current severity of his left knee osteoarthritis.  The examiner must address whether the left knee osteoarthritis manifests in: 

(a)  ankylosis of the knee and, if so, the severity per 38 C.F.R. § 4.71a, DC 5256; 

(b)  recurrent subluxation or lateral instability of the knee and, if so, the severity per 38 C.F.R. § 4.71a, DC 5257;

(c)  dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint per 38 C.F.R. § 4.71a, DC 5258; 

(d)  removal of semilunar cartilage, symptomatic, per 38 C.F.R. § 4.71a, DC 5259; 

(e)  limitation of leg flexion and, if so, the severity per 38 C.F.R. § 4.71a, DC 5260; 

(f)  limitation of leg extension and, if so, the severity per 38 C.F.R. § 4.71a, DC 5261; 

(g)  nonunion of the tibia and fibula, requiring a brace, per 38 C.F.R. § 4.71a, DC 5262; 

(h)  malunion of the tibia and fibula with knee or ankle disability and, if so, the severity per 38 C.F.R. § 4.71a, DC 5262; 

(i)  genu recurvatum per 38 C.F.R. § 4.71a, DC 5263; and/or

(j)  any functional loss (expressed in terms of the degree of additional range of motion loss, if possible), due to factors including, but not limited to, painful movement, weakened movement, excess fatigability, and incoordination per 38 C.F.R. § 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205 (1995). 

The examiner must review the electronic claims folder and all testing must comply with the Correia holding.  See Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59.  If the Veteran has not maintained a relatively stable level of symptomatology throughout the appeal period, then the examiner must clearly identify the beginning and end dates of periods of fluctuation.

An adequate opinion must consider the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any opinion cannot be rendered without resorting to mere speculation, then the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.  See Remand body for discussion of prior examination deficiencies.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2017).

